DETAILED ACTION
Amendment received 8 July 2021 is acknowledged.  Claims 1-2 and 4-10 are pending and have been considered as follows.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-7, 9, and 10 are is rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama (US Pub. No. 2016/0184995) in view of Ban (US Pub. No. 2011/0218675).

As per Claim 1, Uchiyama discloses a control device (1, 2, 3, 4), which includes at least two processors (2, 3) comprising at least a first processor (3) and a second processor (2) and controls at least 
a storage device (33) stores upper-level software (portion of computer program in ¶77 performing S511 in Fig. 5) for deriving a feature amount (as per coordinates in S511) representing a feature of the recognition result (as per S511) (Figs. 2, 5; ¶76-78, 95, 102-105, 113-114), middle-level software (portion of computer program in ¶77 performing S513 in Fig. 5) for generating a motion plan (S513) of the autonomous motion mechanism (1) on the basis of the feature amount (as per coordinates in S511) (Figs. 2, 5; ¶76-78, 95, 102-105, 113-114), and lower-level software (portion of computer program in ¶77 performing S503 in Fig. 5) for outputting a command value (S503) for controlling the autonomous motion mechanism (1) on the basis of the motion plan (S513) (Figs. 2, 5; ¶76-78, 95, 102-105, 113-114), 
the first processor (3) executes at least the upper-level software (portion of computer program in ¶77 performing S511 in Fig. 5) (Figs. 2, 5; ¶76-78, 95, 102-105, 113-114),
the second processor (2) executes (as per S504) at least the lower-level software (portion of computer program in ¶77 performing S503 in Fig. 5) (Figs. 2, 5; ¶76-78, 95, 102-105, 113-114), and
at least one processor (3) included in the control device (1, 2, 3, 4) executes the middle-level software (portion of computer program in ¶77 performing S513 in Fig. 5) (Figs. 2, 5; ¶76-78, 95, 102-105, 113-114), and
the lower-level software (portion of computer program in ¶77 performing S503 in Fig. 5) allows the second processor (2) to serve as:
a command value generation unit (as per S505) that outputs a lower-level command value (as per 506) for controlling the autonomous motion mechanism (1) on the basis of the motion plan (S513) (Figs. 2, 5; ¶76-78, 95, 102-105, 113-114);

a correction command value generation unit (as per S505 resulting in movement in S506) that generates, when the correction command value (as per S504 in view of 513) is determined to be generated, the correction command value (as per S504 in view of 513) on the basis of a feature amount (as per S511) that is based on a new recognition result obtained by the recognition device (4) (Figs. 2, 5; ¶76-78, 95, 102-105, 113-114).
Uchiyama does not expressly disclose wherein the correction command value is generated when the command value is not output to the autonomous motion mechanism yet after the command value generation unit has generated the command value.
Ban discloses a robot control system (10) in which a controller (12) operates to store robot position with one storing section (33) and store image data in a second storing section (34) (Figs. 1-3; ¶31-45).  The robot position data (as per 33) and image data (as per 34) are linked to time data as per a clock (35) (Fig. 3; ¶41-42).  In operation, robot position data (as per 33) at a specified time (as per clock 35) is analyzed in view of image data (as per 34) for the specified time (as per clock 35) (Fig. 3; ¶41-45).  With this information, a correcting section (43) of the controller (12) corrects operation of the robot (11) based on a workpiece calculating section (42) that calculates positional data with respect to the tip of the robot arm based on an arm tip position calculation section (41) and positional data of the workpiece (15) calculated by the image processing section (32) (Fig. 3; ¶44-45).  In one embodiment, the robot (11) temporarily stops at the image capture position (¶36).  As such, Ban operates to generate the correction command value (as per 43) when the command value is not output (as per temporarily stopped in ¶36) to the autonomous motion mechanism and after the command value has been generated (as per 
Therefore, from these teachings of Uchiyama and Ban, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Ban to the system of Uchiyama since doing so would enhance the system by improving accuracy of position information.

As per Claim 2, Uchiyama further discloses wherein the control device (1, 2, 3, 4) controls a robot controller (2, 3) that controls the autonomous motion mechanism (1) (Figs. 1, 4-5; ¶72-75, 89-94, 95, 102-103).

As per Claim 4, Uchiyama further discloses wherein the upper-level software (portion of computer program in ¶77 performing S511 in Fig. 5) allows the first processor (3) to serve as an accepting unit that accepts the recognition result (as per S511) and a feature amount deriving section (as per coordinates in S511) that derives the feature amount of the recognition result (as per S511) on the basis of the recognition result (as per S511) (Figs. 2, 5; ¶76-78, 95, 102-105, 113-114), and
the middle-level software (portion of computer program in ¶77 performing S513 in Fig. 5) allows the at least one processor (2, 3) to serve as a motion planning unit (as per S513) that generates the motion plan (S513) of the autonomous motion mechanism (1) on the basis of the feature amount (as per coordinates in S511) (Figs. 2, 5; ¶76-78, 95, 102-105, 113-114).

As per Claim 5, Uchiyama further discloses wherein the middle-level software (portion of computer program in ¶77 performing S513 in Fig. 5) allows the at least one processor (2, 3) included in the control device (1, 2, 3, 4) to further serve as a motion learning section (as per S514) that stores and learns the recognition result (as per S511) and some or all of the motion plan (S513) (Figs. 2, 5; ¶76-78, 95, 102-105, 113-114).

As per Claim 6, Uchiyama further discloses wherein, when the autonomous motion mechanism (1) includes a grasping member (5) (Fig. 1; ¶72-75),


As per Claim 7, Uchiyama further discloses wherein the upper-level software (portion of computer program in ¶77 performing S511 in Fig. 5) is executed to allow the first processor (3) to further serve as a log processing section (as per 307) that outputs (to display device 40) a record of a processing result (as per section 66) of at least the robot controller (2) and a generation result of the correction command value (as per S504) generated by the correction command value generation unit (as per S505 resulting in movement in S506), and a log storage unit (32) that stores the record output by the log processing section (as per 307) (Figs. 2, 4, 5, 6; ¶76-78, 89-95, 102-105, 113-114).

As per Claim 9, Uchiyama discloses a control method of at least one autonomous motion mechanism (1) by a control device (1, 2, 3, 4), which includes at least two processors (2, 3) comprising at least a first processor (3) and a second processor (2), controls the autonomous motion mechanism (1) on the basis of a recognition result (as per S511) received from a recognition device (4) (Figs. 1, 4-5; ¶72-75, 89-94, 95, 102-103), and stores upper-level software (portion of computer program in ¶77 performing S511 in Fig. 5), middle-level software (portion of computer program in ¶77 performing S513 in Fig. 5), and lower-level software (portion of computer program in ¶77 performing S503 in Fig. 5) in a storage device (33) (Figs. 2, 5; ¶76-78, 95, 102-105, 113-114), comprising the steps of:

generating a motion plan (S513) of the autonomous motion mechanism (1) on the basis of the feature amount (as per coordinates in S511) by execution of the middle-level software (portion of computer program in ¶77 performing S513 in Fig. 5) by the at least one processor (2, 3) included in the control device (1, 2, 3, 4) (Figs. 2, 5; ¶76-78, 95, 102-105, 113-114);
outputting a command value (S503) for controlling the autonomous motion mechanism (1) on the basis of the motion plan (S513) by execution of the lower-level software (portion of computer program in ¶77 performing S503 in Fig. 5) by the second processor (2) (Figs. 2, 5; ¶76-78, 95, 102-105, 113-114);
outputting a lower-level command value (as per 506) for controlling the autonomous motion mechanism (1) on the basis of the motion plan (S513) (Figs. 2, 5; ¶76-78, 95, 102-105, 113-114),
generating a correction command value (as per 506) of the command value (as per S504 in view of 513), which includes a correction direction or correction amount (as per command as per S503 replaced by command as per S513) of the command value (as per S506) (Figs. 2, 5; ¶76-78, 95, 102-105, 113-114); and
generating, when the correction command value (as per S504 in view of 513) is determined to be generated, the correction command value (as per S504 in view of 513) on the basis of a feature amount (as per S511) that is based on a new recognition result obtained by the recognition device (4) (Figs. 2, 5; ¶76-78, 95, 102-105, 113-114).
Uchiyama does not expressly disclose generating the correction command value when the command value is not output to the autonomous motion mechanism yet after the command value has been generated.

Therefore, from these teachings of Uchiyama and Ban, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Ban to the system of Uchiyama since doing so would enhance the system by improving accuracy of position information.

As per Claim 10, Uchiyama discloses a computer-readable non-transitory storage medium (33), which stores programs (computer program in ¶77) executed in a control device (1, 2, 3, 4) including at least two processors (2, 3) comprising at least a first processor (3) and a second processor (2) and controlling at least one autonomous motion mechanism (1) on the basis of a recognition result (as per S511) received from a recognition device (4) (Figs. 1, 4-5; ¶72-75, 89-94, 95, 102-103), wherein the programs comprise:

a middle-level program (portion of computer program in ¶77 performing S513 in Fig. 5) that is executed by the at least one processor (2, 3) included in the control device (1, 2, 3, 4) and generates a motion plan (S513) of the autonomous motion mechanism (1) on the basis of the feature amount (as per coordinates in S511) (Figs. 2, 5; ¶76-78, 95, 102-105, 113-114);
a lower-level program (portion of computer program in ¶77 performing S504 in Fig. 5) that is executed by the second processor (2) and outputs a command value (S504) for controlling the autonomous motion mechanism (1) on the basis of the motion plan (S513) (Figs. 2, 5; ¶76-78, 95, 102-105, 113-114);
a command value generation program (as per S505) that is executed by the second processor (2) and outputs a lower-level command value (as per 506) for controlling the autonomous motion mechanism (1) on the basis of the motion plan (S513) (Figs. 2, 5; ¶76-78, 95, 102-105, 113-114);
a control program that is executed by the second processor (2) and determines to generate a correction command value (as per S504 in view of 513) of the command value (S504), which includes a correction direction or correction amount (as per command as per S503 replaced by command as per S513) of the command value (as per S506) (Figs. 2, 5; ¶76-78, 95, 102-105, 113-114); and
a correction command value generation program (as per S505 resulting in movement in S506) that is executed by the second processor (2) and generates, when the correction command value (as per S504 in view of 513) is determined to be generated, the correction command value (as per S504 in view of 513) on the basis of a feature amount (as per S511) that is based on a new recognition result obtained by the recognition device (4) (Figs. 2, 5; ¶76-78, 95, 102-105, 113-114).

Ban discloses a robot control system (10) in which a controller (12) operates to store robot position with one storing section (33) and store image data in a second storing section (34) (Figs. 1-3; ¶31-45).  The robot position data (as per 33) and image data (as per 34) are linked to time data as per a clock (35) (Fig. 3; ¶41-42).  In operation, robot position data (as per 33) at a specified time (as per clock 35) is analyzed in view of image data (as per 34) for the specified time (as per clock 35) (Fig. 3; ¶41-45).  With this information, a correcting section (43) of the controller (12) corrects operation of the robot (11) based on a workpiece calculating section (42) that calculates positional data with respect to the tip of the robot arm based on an arm tip position calculation section (41) and positional data of the workpiece (15) calculated by the image processing section (32) (Fig. 3; ¶44-45).  In one embodiment, the robot (11) temporarily stops at the image capture position (¶36).  As such, Ban operates to generate the correction command value (as per 43) when the command value is not output (as per temporarily stopped in ¶36) to the autonomous motion mechanism and after the command value has been generated (as per movement command uncorrected by correcting section 43).  In this way, accuracy of the position information is improved (¶76-77).  Like Uchiyama, Ban is concerned with robot control systems.
Therefore, from these teachings of Uchiyama and Ban, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Ban to the system of Uchiyama since doing so would enhance the system by improving accuracy of position information.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama (US Pub. No. 2016/0184995) of in view of Ban (US Pub. No. 2011/0218675), further in view of Nishitani (US Pub. No. 2016/0078583).


Nishitani discloses a robot system (1) in which a robot (20) and image pickup apparatus (10) cooperate to perform work on a target (M) (Figs. 1, 28; ¶175-177, 440-442).  In one embodiment, a control apparatus (30) controls the robot (20) in view of data from an image processing apparatus (40/40F) that receives and processes information from the image pickup apparatus (10) (Figs. 1-2, 53-55; ¶177-178, 188-190, 196, 664-668).  In the event of a software update (as per 4231), the image processing apparatus (40F) modifies operation the software governing the software performing image analysis (Figs. 53-55; ¶672-677, 698-699, 717-720, 727-730).  In this way, the system easily updates the image processing apparatus (¶100).  Like Uchiyama, Nishitani is concerned with robot control systems.
Therefore, from these teachings of Uchiyama, Ban, and Nishitani, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Nishitani to the system of Uchiyama as modified in view of Ban since doing so would enhance the system by easily updating the image processing apparatus.
Applying the teachings of Nishitani to the system of Uchiyama as modified in view of Ban would operate wherein the upper-level software (portion of computer program in ¶77 performing S511 in Fig. 5 of Uchiyama) allows the first processor (3 of Uchiyama) to process, when an output form is changed due to update of software (as per Nishitani), the output form to a form before the change and derive the same feature amount (as per program of Uchiyama updated as per Nishitani) as before the update of software by the feature amount deriving section (as per S511 of Uchiyama).


Response to Arguments
Applicant's arguments filed 8 July 2021 have been fully considered as follows.

Applicant argues that the rejections under 35 USC 112 should not be maintained in view of the amendments (page 7 of Amendment).  This argument is persuasive in view of the amendments.  Therefore, these rejections are not maintained.

Applicant argues that the rejections under 35 USC 102 should not be maintained because “cited disclosures in Uchiyama do not, however, meet the clarified claim features, and particularly features of:
a control unit that determines to generate a correction command value of the command value, which includes a correction direction or correction amount of the command value, when the command value is not output to the autonomous motion mechanism yet after the command value generation unit has generated the command value; and 

a correction command value generation unit that generates, when the correction command value is determined to be generated, the correction command value on the basis of a feature amount that is based on a new recognition result obtained by the recognition device” (page 9 of Amendment).

Upon further consideration of the teachings of Uchiyama in view of the amended claim language, rejections under 35 USC 102 in view of Uchiyama are not maintained.  However, the amendments necessitated the new ground(s) of rejection presented above.

Applicant argues that the rejections under 35 USC 102 should not be maintained because “The above-noted claim features make it possible to output a correction command value based on a latest recognition result, which then realizes more robust stability and maintainability” (page 9 of Amendment).  However, no claim language recites “more robust stability and maintainability” as per Applicant’s argument.  Accordingly, these unclaimed embodiments cannot distinguish the claim language from the teachings of the cited references.  Therefore, Applicant’s argument does not identify a proper basis for finding that the amendments overcome the rejections.
Applicant argues that prior art rejections should not be maintained in view of the amendments because “no disclosures in Bennett were cited with respect to such above-noted claim features and applicant submits no disclosures in Bennett cure the above-noted deficiencies in Uchiyama” (page 10 of 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Silverstein (US Pub. No. 2004/0017937), Seo (US Pub. No. 2011/0054684), Hashimoto (US Pub. No. 2018/0243915), and Yamazaki (US Pub. No. 2019/0091869) disclose robot control systems.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOLWERDA whose telephone number is (571)270-5747.  The examiner can normally be reached on M-F 8am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN HOLWERDA/Primary Examiner, Art Unit 3664